            Case 1:20-cv-05280-CM Document 6 Filed 02/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NOEL BROWN,

                                 Petitioner,
                                                                     20-CV-5280 (CM)
                     -against-
                                                                          ORDER
 STATE OF NEW YORK,

                                 Respondent.

COLLEEN McMAHON, United States District Judge:

         By order dated July 13, 2020, the Court directed Petitioner to submit an in forma

pauperis (IFP) application or pay the $5.00 filing fee. The Court did not receive an IFP

application or the $5.00 filing fee from Petitioner, and on August 17, 2020, the Court dismissed

this action without prejudice to Petitioner’s refiling it. Instead of refiling the petition (together

with an IFP application or the filing fee), or submitting the IFP application in this matter and

seeking reconsideration of the order of dismissal, Petitioner appealed the order of dismissal.

         Petitioner’s application for a writ of habeas corpus under 28 U.S.C. § 2254 was

dismissed for failure to submit the IFP application or pay the $5.00 fee. Because the petition at

this time makes no substantial showing of a denial of a constitutional right, a certificate of

appealability will not issue. 28 U.S.C. § 2253.

SO ORDERED.

Dated:     February 3, 2021
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
